                   Case 1:19-cv-01182-SAB Document 14 Filed 04/17/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8
                                      )                        Case No. 1:19-cv-01182-SAB
 9   HOPE PEREZ,                      )
                                      )                        ORDER RE STIPULATION FOR
10            Plaintiff,              )                        EXTENSION OF TIME
                                      )
11       vs.                          )                        (ECF No. 13)
                                      )
12   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
13            Defendant.              )
                                      )
14                                    )
15
16            On April 17, 2020, a stipulation was filed to extend time for Plaintiff to file her opening
17   brief in this action. The Court finds that good cause exists to grant the extension of time.
18            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
19            1.       Plaintiff shall file her opening brief on or before May 17, 2020;
20            2.       Defendant’s opposition shall be filed on or before June 16, 2020; and
21            3.       Plaintiff’s reply, if any, shall be filed on or before July 1, 2020.
22
     IT IS SO ORDERED.
23
24   Dated:        April 17, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
25
26
27
28



                                                      1
